[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants, Heidelberg Inn, Inc., Rowland Beaulieu and Robin Reagan, filed this request to revise the plaintiff's amended complaint on March 21, 1994. The request claims that the amended complaint is not in accord with the Court's (Berger, J.) earlier ruling on the defendants' motion to strike three counts in the original complaint.
The Court's earlier ruling on the motion to strike, to the extent it is relevant to the present request, required the plaintiff to merge the third and sixth counts of her complaint.1 Essentially, the plaintiff's allegations in both counts stated a claim against the defendants based on reckless conduct and therefore were repetitious.
The plaintiff has complied with the directives of the court by correcting the deficiencies noted in the ruling on the motion to strike. Accordingly, the plaintiff's objection to the Request to Revise is sustained. For purposes of clarity, however, the plaintiff is directed to make the modifications proposed by her in her Objection to the Request to Revise, filed with this court on April 11, 1994.
This court also notes that the requested revisions are directed at portions of the pleadings that are identical to those in the original complaint. The amended complaint does not allege a new cause of action. Accordingly, the present request to revise, directed at allegations unchanged by, and filed subsequent to the motion to strike, is untimely pursuant to our general rules of pleading. See Practice Book §§ 112, 113.
DOUGLAS S. LAVINE JUDGE, SUPERIOR COURT